Name: 83/405/EEC: Commission Decision of 29 July 1983 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Council Directive 72/159/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural policy;  Europe;  agricultural structures and production; NA
 Date Published: 1983-08-24

 Avis juridique important|31983D040583/405/EEC: Commission Decision of 29 July 1983 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Council Directive 72/159/EEC (Only the French text is authentic) Official Journal L 233 , 24/08/1983 P. 0034 - 0034*****COMMISSION DECISION of 29 July 1983 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Council Directive 72/159/EEC (Only the French text is authentic) (83/405/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 82/436/EEC (2), and in particular Article 18 (3) thereof, Whereas on 13 April 1983 the Government of Luxembourg notified the Grand-Ducal regulation of 8 March 1983 laying down for 1982 the fixing of the comparable earned income as well as certain provisions relating thereto; Whereas under Article 18 (3) of Directive 72/159/EEC the Commission has to determine whether, having regard to the Grand-Ducal regulation of 8 March 1983, the existing provisions in Luxembourg for the implementation of Directive 72/159/EEC continue to satisfy the conditions for financial contribution by the Community; Whereas the abovementioned Grand-Ducal regulation of 8 March 1983 is consistent with the aims and requirements of Directive 72/159/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the Grand-Ducal regulation of 8 March 1983 the provisions concerning the implementation in the Grand Duchy of Luxembourg of Directive 72/159/EEC continue to satisfy the conditions for financial contribution by the Community to common measures as referred to in Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 29 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 193, 3. 7. 1982, p. 37.